Name: Commission Regulation (EEC) No 630/85 of 12 March 1985 amending the list in the Annex to Council Regulation (EEC) No 2763/83 as regards arrangements for processing under customs control
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy
 Date Published: nan

 13 . 3 . 85 Official Journal of the European Communities No L 72/23 COMMISSION REGULATION (EEC) No 630/85 of 12 March 1985 amending the list in the Annex to Council Regulation (EEC) No 2763/83 as regards arrangements for processing under customs control HAS ADOPTED THIS REGULATION : Article 1 The following is added in columns I and II of the list in the Annex to Regulation (EEC) No 2763/83 : 'Column I Column II Dichromium trioxide falling within heading No 28.21 of the Common Customs Tariff Processing into chromium falling within subheading 81.04 D I B of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2763/83 of 26 September 1983 on arrangements permitting goods to be processed under customs control before being put into free circulation ('), as amended by Commission Regulation (EEC) No 283/85 (2), and in particular Article 2 (3) thereof, Whereas there is an economic need to supplement the list in the Annex to Regulation (EEC) No 2763/83 ; whereas the amendments in question are needed urgently ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Customs Processing Arrangements, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 March to 15 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 March 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 272, 5 . 10 . 1983 , p. 1 . (2) OJ No L 30, 2 . 2 . 1985, p . 5 .